Case: 10-51232     Document: 00511700012         Page: 1     Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 10-51232
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ROLANDO TREJO-MACHADO, also known as Jose Rolando, also known
as Jose Rolando Trejos,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1736-1


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Jose Rolando Trejo-Machado appeals the 41-month
sentence imposed following his guilty plea conviction of illegal reentry. He first
claims that the district court committed a significant procedural error by failing
to provide an adequate explanation for its sentence. He asserts that the lack of
an adequate explanation precludes meaningful appellate review of the
substantive reasonableness of his sentence.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51232     Document: 00511700012       Page: 2    Date Filed: 12/19/2011

                                    No. 10-51232

      As Trejo-Machado failed to object to the adequacy of the district court’s
explanation, we review that issue for plain error.             See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To show plain error,
Trejo-Machado must show a forfeited error that is clear or obvious and affects
his substantial rights. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
Even if such a showing is made, we have the discretion to correct the error, but
only if it seriously affect[s] the fairness, integrity, or public reputation of judicial
proceedings.” Id. (internal quotation marks and citation omitted). We have
previously rejected the contention that a district court’s failure to provide an
adequate explanation for its sentence results in prejudice under the plain error
standard because it makes meaningful appellate review impossible.                   See
Mondragon-Santiago, 564 F.3d at 365. “[T]o show substantial prejudice, the
defendant must prove that the error affected the sentencing outcome.” Id.
Trejo-Machado has not shown that the district court’s purported failure to
provide a sufficient explanation for its sentence affected his sentence. He thus
has failed to establish plain error. See id.
      Trejo-Machado also claims that his sentence was greater than necessary
to meet the sentencing goals of 18 U.S.C, § 3553(a) and was therefore
substantively unreasonable. He contends that a 41-month sentence was not
required to deter future criminal conduct or to protect the public, given that he
served a lengthy term of imprisonment for the Texas robbery offense that he
committed when he was a juvenile. He also insists that the record does not show
that a 41-month sentence was necessary to provide him with educational or
vocational training, medical care, or other treatment.
      When, as here, the district court imposes a sentence within a properly
calculated guidelines range, the sentence is entitled to a rebuttable presumption
of reasonableness. See United States v. Newson, 515 F.3d 374, 379 (5th Cir.
2008). To rebut such a presumption, a defendant must show that the district
court failed to account for a sentencing factor that should have been accorded

                                           2
   Case: 10-51232   Document: 00511700012      Page: 3   Date Filed: 12/19/2011

                                  No. 10-51232

substantial weight, gave substantial weight to an “irrelevant or improper factor,”
or made “a clear error of judgment in balancing sentencing factors.” United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert. denied, 130 S. Ct. 1930
(2010). Additionally, for a sentence within a properly calculated Guideline
range, an inference arises that the district court considered “all the factors for
a fair sentence set forth in the Guidelines.” United States v. Mares, 402 F.3d
511, 519 (5th Cir. 2005).
      Trejo-Machado’s disagreement with the propriety of the sentence imposed
and with the district court’s implicit weighing of the sentencing factors does not
suffice to rebut the presumption of reasonableness that attaches to his within-
guidelines sentence. See United States v. Rodriguez, 523 F.3d 519, 526 (5th Cir.
2008). The judgment of the district court is AFFIRMED.




                                        3